DETAILED ACTION

                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Election/Restrictions
Applicant's election with traverse of Species Group I in the reply filed on 04/18/2022 is acknowledged.  The traversal is on the ground(s) that claims 20 and 25 need to be included in the grouping applicant elected, Group I.  This is not found persuasive because having applicant not electing claims 4, 14 and 21 (belongs to group II), and alleging that claims 20 and 25 are indistinctly belong to group I conflicts. Because claims 4, 14 and 21 have the subject matter substantially identical to claims 20 and 25 (removal of the portion of the substrate, in fact, claim 25 even goes further to include the specific etching step).  Furthermore, applicant has not clearly shown Examiner’s error. Therefore, claims 4, 14, 20, 23 and 25 have been withdrawn from consideration. 
The requirement is still deemed proper and is therefore made FINAL.

                                           Information Disclosure Statement
The information disclosure statements filed on 04/16/2020, 12/08/2020, and 08/04/2021 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                     Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7, 9, 16-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 6 and 16, the limitation “enables a reduction in an amount of energy loss associated with the substrate component” renders the claim indefinite because it is a relative term and unclear what is/isn’t included in the claim.

Regarding claim 7, the limitation “a sufficient distance to reduce the amount of the energy loss associated with the substrate component without exceeding a defined threshold amount of distance, in accordance with a defined circuit design criterion” renders the claim indefinite because it is unclear what is/isn’t included in the claim.

Regarding claims 9 and 17, the limitation “has a thermal conductivity level that satisfies a defined minimum threshold conductivity level” renders the claim indefinite because it is unclear what is/isn’t included in the claim.

	
                                                Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, 15-18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2017/0062898 A1, hereinafter “Chang”).


In regards to 1, Chang discloses (See, for example, Figs. 1M and 1N) a device, comprising: 
a substrate (5) component; and 
a conductor component (10/35) comprising a bridge portion (35) disposed over a portion of the substrate (5) component, 
wherein a gap of a defined distance is formed between the bridge portion (35) of the conductor component (10/35) and a surface of the portion of the substrate (5) component that is facing the bridge portion (35).

In regards to claim 11, Chang discloses (see, for example, Figs. 1M and 1N) discloses a method, comprising: 
forming a substrate (5); and 
forming a conductor line (10/35) comprising a bridge conductor portion (35) disposed over a portion of the substrate  (5), 
wherein a gap of a defined distance is formed between the bridge conductor portion (35) of the conductor line (10/35) and a surface of the portion of the substrate (5) that is facing the bridge conductor portion (35).

In regards to claims 2 and 12, Chang discloses (See, for example, annotated Fig. 1M included below) the bridge portion is a first bridge portion (351), and wherein the conductor component comprises a set of bridge portions (See, for example, 35 among a plurality of component 30 in Fig. 1N), including the first bridge portion (351) and a second bridge portion (352), and a base conductor portion (10B) disposed on the substrate (5) component and situated between the first bridge portion (351) and the second bridge portion (352).

    PNG
    media_image1.png
    897
    1066
    media_image1.png
    Greyscale

In regards to claims 3 and 13, Chang discloses (See, for example, annotated Fig. 1M included above and Fig. 1N) the first bridge portion (351) and the second bridge portion (352) are raised above the base conductor portion (10B) and the surface of the substrate (5) component to form gaps, comprising the gap, between the substrate (5) component and the first bridge portion (351) and the second bridge portion (352).

In regards to claims 5 and 15, Chang discloses (See, for example, annotated Fig. 1M above and Fig. 1N) a conductive layer (10B) is disposed on the substrate component (5), wherein the conductive layer (10B) comprises a first portion of the conductive layer (10B1), a second portion of the conductive layer (10B2), and the conductor component (10A) situated between the first portion of the conductive layer (10B1) and the second portion of the conductive layer (10B2) with a first space formed between the conductor component (10A) and the first portion of the conductive layer (10B1) and a second space formed between the conductor component (10A) and the second portion of the conductive layer (10B2).

In regards to claims 6 and 16, Chang discloses (See, for example, Figs, 1M and 1N) the gap of the defined distance formed between the bridge portion (35) of the conductor component and the surface of the portion of the substrate (5) component that is facing the bridge portion (35) enables a reduction in an amount of energy loss associated with the substrate component (See, for example, Par [0052]).

In regards to claim 7, Chang discloses (See, for example, Figs. 1M and 1N) the defined distance formed between the bridge portion (35) of the conductor component and the surface of the portion of the substrate component (5) is a sufficient distance to reduce the amount of the energy loss associated with the substrate component without exceeding a defined threshold amount of distance, in accordance with a defined circuit design criterion (limitation is a relative limitation and apart from assertion, there is no clear boundary as to how high the gap distance and the threshold amount for the distance need to be. Therefor, Chang meets the limitation).

In regards to claim 8, Chang discloses (See, for example, Figs, 1M and 1N) the conductor component (10A) is formed of a superconducting material (See, for example, Par [0035]).


In regards to claim 9, Chang discloses (See, for example, Figs. 1M and 1N) the substrate component (5) comprises a dielectric material (See, for example, Par [0035) and has a thermal conductivity level that satisfies a defined threshold conductivity level (thermal properties of the substrate is open and Chang meets the limitation).

In regards to claims 10 and 18, Chang discloses (See, for example, Figs. 1M and 1N) the substrate component (5) and the conductor component (10) are part of a quantum computing circuit that comprises a qubit (See, for example, Par [0004]).

In regards to claim 17, Chang discloses (See, for example, Figs.. 1M and 1N) the conductor line is formed of a superconducting material (See, for example, Par [0035]), and wherein the substrate comprises a dielectric material (See, for example, Par [0035]) and has a thermal conductivity level that satisfies a defined minimum threshold conductivity level (thermal properties of the substrate is open and Chang meets the limitation).

                                           Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0341540 A1, hereinafter “Megrant”) in view of Chang..


In regards to claim 19, Megrant discloses a computer program product that facilitates forming a quantum computing circuit, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: (…fabrication of integrated quantum computing circuit elements with superconductor components typically involves depositing and patterning superconductor materials, dielectrics and metal layers, Superconductor material may be used to form various quantum computing circuit elements and components such as, e.g. ,Josephen junctions…transmission lines, ground planes, among others. See, for example, Par [0024]). 
form a substrate comprising a dielectric material to enable creation of circuit components of the quantum computing circuit; (… to reduce the parasitic electrical properties of the device, fabrication of the device is done over dielectric substrate (See, for example, Par [0027])  

However, Megrant fails to explicitly teach that create a conductor line of the quantum computing circuit to have the conductor line comprise a bridge conductor portion positioned over a portion of the substrate, 
wherein a space of a defined distance is formed between the bridge conductor portion of the conductor line and a surface of the portion of the substrate that is facing the bridge conductor portion.

Chang discloses (See, for example, Figs. 1M and 1N) create a conductor line (10/35) of the quantum computing circuit to have the conductor line comprise a bridge conductor portion (35) positioned over a portion of the substrate (5), 
wherein a space of a defined distance is formed between the bridge conductor portion (35) of the conductor line (10/35) and a surface of the portion of the substrate that is facing the bridge conductor portion (35).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Megrant by Chang because this would help prevent parasitic resonance which can be the source of decoherence for qubits within the circuit since separate ground planes are tied together in superconducting cavity quantum electrodynamics circuits operating at microwave frequencies. 

In regards to claim 21, Megrant discloses A system, comprising: a memory that stores computer-executable components; and a processor, operatively coupled to the memory, that executes computer-executable components, the computer-executable components comprising: (…fabrication of integrated quantum computing circuit elements with superconductor components typically involves depositing and patterning superconductor materials, dielectrics and metal layers, Superconductor material may be used to form various quantum computing circuit elements and components such as, e.g. ,Josephen junctions…transmission lines, ground planes, among others. See, for example, Par [0024]). 
a substrate formation component that forms a dielectric substrate component as part of a quantum computing circuit; (… to reduce the parasitic electrical properties of the device, fabrication of the device is done over dielectric substrate (See, for example, Par [0027]). 

However, Megrant fails to explicitly teach that a conductor formation component that forms a conductor component comprising a bridge conductor portion positioned over a portion of the dielectric substrate component, wherein a space of a defined distance is formed between the bridge conductor portion of the conductor component and a surface of the portion of the dielectric substrate component that is facing the bridge conductor portion.

Chang discloses (See, for example, Figs. 1M and 1N) a conductor formation component that forms a conductor component (10/35) comprising a bridge conductor portion (35) positioned over a portion of the dielectric substrate component (5), wherein a space of a defined distance is formed between the bridge conductor portion (35) of the conductor component and a surface of the portion of the dielectric substrate component (5) that is facing the bridge conductor portion (35).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Megrant by Chang because this would help prevent parasitic resonance which can be the source of decoherence for qubits within the circuit since separate ground planes are tied together in superconducting cavity quantum electrodynamics circuits operating at microwave frequencies. 

In regards to claim 22, Megrant as modified above discloses (See, for example, annotated Fig. 1M above and Fig. 1N, Chang) that the bridge conductor portion is a first bridge conductor portion (351), and wherein the conductor formation component forms the conductor component to comprise a set of bridge conductor portions (351, 352, …plurality of bridge conductors 35 shown in Fig. 1M), including the first bridge conductor portion (351) and a second bridge conductor portion (352), and a base conductor portion (10B), wherein the base conductor portion (10B) is disposed on the dielectric substrate (5) component and positioned between the first bridge conductor portion (351) and the second bridge conductor portion (352), and wherein the first bridge conductor portion (351) and the second bridge conductor portion (352) are at an elevated level as compared to the base conductor portion (10B) and the surface of the dielectric substrate component (5) to form spaces, comprising the space, between the dielectric substrate component (5) and the first bridge conductor portion (351) and the second bridge conductor portion (352).


In regards to claim 24, Megrant discloses a computer program product that facilitates forming a quantum computing circuit, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: (…fabrication of integrated quantum computing circuit elements with superconductor components typically involves depositing and patterning superconductor materials, dielectrics and metal layers, Superconductor material may be used to form various quantum computing circuit elements and components such as, e.g. ,Josephen junctions…transmission lines, ground planes, among others. See, for example, Par [0024]), 
form a dielectric substrate component comprising a dielectric material to enable creation of circuit components of the quantum computing circuit; (… to reduce the parasitic electrical properties of the device, fabrication of the device is done over dielectric substrate (See, for example, Par [0027]).  
However, Megrant fails to explicitly teach that form a conductor component of the quantum computing circuit to have the conductor component comprise a bridge conductor portion disposed over a portion of the dielectric substrate component, 
wherein a gap of a defined distance is formed between the bridge portion of the conductor component and a surface of the portion of the substrate component that is facing the bridge portion, and wherein the conductor component comprises a superconductor material.

Chang discloses (See, for example, Figs. 1M and 1N) form a conductor component (10/35) of the quantum computing circuit to have the conductor component comprise a bridge conductor portion (35) disposed over a portion of the dielectric substrate component (5), 
wherein a gap of a defined distance is formed between the bridge  portion (35) of the conductor component (10/35) and a surface of the portion of the substrate component that is facing the bridge portion (35), and wherein the conductor component comprises a superconductor material (See, for example, Par [0035]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Megrant by Chang because this would help prevent parasitic resonance which can be the source of decoherence for qubits within the circuit since separate ground planes are tied together in superconducting cavity quantum electrodynamics circuits operating at microwave frequencies. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893